Citation Nr: 0815465	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for noncardiac chest 
pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for heartburn, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to May 
1993.  He served in Southwest Asia from December 12, 1990 to 
April 25, 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied entitlement to the requested benefits.  These issues 
were remanded by the Board in July 2007 in order to afford 
the veteran a VA examination.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The claim of service connection for noncardiac chest pain, to 
include as due to an undiagnosed illness is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  The veteran's heartburn, or gastroesophageal reflux 
disease, is not shown to be etiologically related to a 
disease, injury, or event in service.

2.  The veteran is not shown to have IBS that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The veteran's heartburn, or gastroesophageal reflux 
disease, was not incurred in or aggravated by active service, 
nor may it be presumed to be related to his period of service 
in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.317 (2007).

2.  IBS was not incurred in or aggravated by active service, 
nor may IBS be presumed to have been incurred in service or 
related to his period of service in the Persian Gulf.  See 38 
U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in June 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA and provided 
examples of the types of evidence, both medical and lay, that 
could be submitted.  The Board concludes that a reasonable 
person could be expected to understand that any relevant 
evidence should be submitted during the development of the 
claims.  Accordingly, the Board concludes that any failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claims on the merits.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to these claims 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  With respect 
to the claims currently on appeal, the veteran was examined 
in September 2007.  This examination report and the 
accompanying opinions are thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this examination report and the 
opinions of the examiner sufficient upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include IBS, may be presumed to have 
been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of an 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  
Section 202 of the VEBEA re-styled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as "[a]ny 
diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the presumptive period, 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  The presumptive period has been 
extended to December 31, 2011.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 
Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a) (2007).  "'Objective indications of chronic 
disability' include both 'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of 
independent verification."  38 C.F.R. 3.317(a)(2); Neumann, 
supra.  Thus, although medical evidence of signs or symptoms 
is clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.

1.  Entitlement to service connection for heartburn, to 
include as due to an undiagnosed illness.

The veteran contends that he has chronic heartburn due to an 
undiagnosed illness as the result of his active duty service.  
See notice of disagreement (NOD), September 2003.  
Specifically, he asserts that his alleged undiagnosed illness 
stems from his service in Southwest Asia.  See veteran's 
statement, July 2003.

As mentioned above, in order to obtain a grant of service 
connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, a veteran needs to present some evidence (1) that he 
or she is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann 
v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); 
Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board notes that the veteran underwent a VA examination 
in July 2003.  This examination revealed no signs of 
heartburn.  The veteran was examined again in September 2007.  
At this examination it was noted that the veteran had 
gastroesophageal reflux disease, which the examiner 
identified as the underlying cause of his symptomatology.  
See VA examination report, September 2007.  As the veteran's 
heartburn is attributable to a known clinical diagnosis, 38 
C.F.R. § 3.317 is inapplicable and service connection cannot 
be granted on a presumptive basis. 

In regards to establishing service connection on a direct 
basis, a review of the veteran's service medical records does 
not reflect any complaints, treatment or diagnoses of 
gastroesophageal reflux disease, heartburn, or stomach 
problems during service.  In addition, there is no evidence 
of record linking the veteran's gastroesophageal reflux 
disease to his active duty service.  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his reflux disease and active 
duty service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that there 
are no documented complaints of heartburn in service, or for 
several years after separation from service weighs heavily 
against the claim he now makes that he has had problems ever 
since service.  

The Board is cognizant that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; however, the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, 
in addition to the absence of complaints in his service 
medical records and post-service treatment records, the 
claims file also reflects that he underwent a VA compensation 
and pension examination in 1998 that was specifically 
performed to assess the nature and etiology of several 
disabilities claimed as due to an undiagnosed illness.  At 
that time, no mention of heartburn was made.

As such, the Board finds that the claims of a continuity of 
symptomatology since service are not credible.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  In this case, there is 
currently no credible evidence of record that the veteran had 
gastroesophageal disease or heartburn in service and no 
competent medical opinion that has related his 
gastroesophageal reflux disease or heartburn to service; 
thus, the veteran's claim fails on a direct basis as well.  
See Hickson, supra. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for gastroesophageal reflux disease, 
claimed as heartburn, must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Entitlement to service connection for IBS, to include as 
due to an undiagnosed illness.

The veteran has contended that he has IBS as the result of 
his active duty service.  See Claim, June 2003.  
Specifically, he has alleged that he developed IBS as a 
result of his service in Southwest Asia.  See veteran's 
statement, July 2003.   

As noted above, the term "qualifying chronic disability" in 
38 U.S.C.A. § 1117 as includes "a medically unexplained 
chronic multisymptom illness such irritable bowel syndrome, 
which is defined by a cluster of signs or symptoms.  
38 C.F.R. § 3.317.

However, the Board notes that the entirety of the veteran's 
service medical records are absent any complaints, treatment, 
or diagnosis of IBS.  In addition, there is no indication in 
the medical evidence of record that the veteran has a current 
diagnosis of IBS.  The veteran underwent a VA examination in 
July 2003 in which he complained of watery stools, but denied 
melena, abdominal cramps, tenesmus, or alternating 
constipation.  This examination revealed normal bowel sounds 
and no signs of an abnormal digestive tract.  Most 
significantly, the examiner at the September 2007 VA 
examination noted that the veteran's primarily complaint with 
respect to IBS was diarrhea that occurred once a month.  
However, the examiner specifically stated that there was no 
established diagnosis of IBS and, in his opinion, the veteran 
did not present clinical evidence of IBS.  Rather, the 
examiner concluded, the veteran's diarrhea may be related to 
gastroenteritis.  

As the competent medical evidence of record show's that the 
veteran did not meet the criteria for IBS, there may be no 
service connection for this claimed disability on a 
presumptive basis under 38 C.F.R. § 3.317 (which provides for 
presumptive service connection for certain chronic 
multisymptom illnesses, such as irritable bowel syndrome).  
Furthermore, as his complaints have been specifically 
attributed to another underlying disability, gastroenteritis, 
38 C.F.R. § 3.317 is also otherwise inapplicable and service 
connection cannot be granted on a presumptive basis. 

In regards to establishing service connection on a direct 
basis, a review of the veteran's service medical records does 
not reflect any complaints or treatment of diarrhea in 
service, or any diagnosis of gastroenteritis in service.  In 
addition, there is no evidence of record linking the 
disability to his active duty service.  

The veteran stated during his July 2003 examination that he 
believed that his symptoms of irritable bowel syndrome began 
in service.  However, there are no documented complaints of 
diarrhea or stomach problems in service, or for several years 
after separation  In addition to the absence of complaints in 
his service medical records and post-service treatment 
records, the claims file also reflects that he underwent a VA 
compensation and pension examination in 1998 that was 
specifically performed to assess the nature and etiology of 
several disabilities claimed as due to an undiagnosed 
illness.  At that time, no mention of diarrhea or stomach 
problems was made.  Therefore, the Board finds that the 
claims of a continuity of symptomatology since service are 
not credible.  See Maxson, Mense, supra. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
IBS, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for heartburn, or 
gastroesophageal reflux disease, to include as due to an 
undiagnosed illness is denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness is 
denied.


REMAND

The veteran has also contended that he has noncardiac chest 
pain due to an undiagnosed illness stemming from his service 
in Southwest Asia.  See NOD, September 2003; veteran's 
statement, July 2003.  After a thorough review of the 
veteran's claims folder, the Board has determined that this 
issue must once again be remanded in order to schedule the 
veteran for a VA psychiatric examination.

The Board notes that the veteran underwent a VA examination 
in September 2007.  At this examination, the veteran reported 
that he had been diagnosed with ischemic heart disease in 
2004.  The examiner noted the veteran's medical records and 
results from 2004.  The examiner also noted that there is no 
evidence of any significant valvular or myocardial 
dysfunction.  After examining the veteran and reviewing the 
medical records, the examiner concluded that the veteran does 
not have an ischemic heart disease or any organic heart 
disease.  The examiner was unable to identify an underlying 
disability to account for the veteran's complaints of chest 
pain.  

However, the examiner went on to note that the veteran does 
have anxiety, which can also cause chest pain and shortness 
of breath.  The examiner then recommended that the veteran 
undergo a mental examination to clarify whether his 
noncardiac chest pain is a manifestation of his anxiety 
disorder.  No such examination was conducted.  

In this instance, the September 2007 VA examination was 
intended to clarify the nature and etiology of the veteran's 
complaints of chest pain.  In light of that examiner's 
recommendation, this issue must be remanded in order to 
schedule the veteran for a VA psychiatric examination to 
determine whether the chest pains are a manifestation of the 
veteran's anxiety disorder, or any other psychiatric 
disorder.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
note that it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has an anxiety 
disorder or any other psychiatric 
disorder.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's 
noncardiac chest pains are attributable 
to his diagnosed anxiety disorder, or any 
other psychiatric disorder. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the January 2008 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


